Citation Nr: 0635583	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  00-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946.  He died in July 1999.  The appellant is the veteran's 
widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant testified in a hearing before a VA decision 
review officer in June 2000.

The Board remanded this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., in December 
2003.


FINDINGS OF FACT

1.  The veteran died in July 1999 of myocardial infarction.

2.  At the time of the veteran's death, service connection 
was in effect for impairment, right knee, with total knee 
replacement, postoperative and for bilateral inguinal 
herniorrhaphy and the veteran had been assigned a total 
disability rating based on individual unemployability (TDIU).

3.  Cardiovascular disease did not manifest during the 
veteran's active service or within one year of discharge from 
service; nor is cardiovascular disease otherwise related to 
the veteran's service or to a service-connected disability.

4.  A service-connected disability is not the principal or 
contributory cause of the veteran's death.
CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by service, and service incurrence may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  Cardiovascular disease was not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2006).

3.  A service-connected disability did not cause or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the claimant 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the appellant 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the appellant is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  

A.	Duty to Notify

In this case, the RO initially provided the appellant with 
notice of the applicable laws and regulations in the January 
2000 statement of the case, subsequent to the August 1999 
rating decision.  Therein, the RO described the evidence 
required to substantiate the appellant's claims, explained 
VA's duty to assist with the development of her claims and 
informed her what evidence VA would obtain on her behalf and 
what evidence VA would assist her in obtaining.  

Although the RO provided the notice after the rating decision 
on appeal, the Board finds no prejudice to the appellant.  
The January 2000 statement of the case and July 2000 and June 
2006 supplemental statements of the case and in a January 
2006 notice letter, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The Board also notes that the January 2006 letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Thus, the Board 
finds that VA's duty to notify has been fulfilled and any 
defect in the timing of such notice constitutes harmless 
error.

B.	Duty to Assist

The RO had made reasonable efforts to obtain evidence 
relevant to the appellant's claim.  The record in this case 
includes the veteran's service medical records, as well as 
post-service VA and private medical records.  The appellant 
has had an opportunity to present testimony in a hearing at 
the RO.   The appellant has not alleged that any relevant 
evidence remains outstanding.    
With respect to VA's duty to provide a medical opinion 
pursuant to 3.159 (c)(4), such an opinion is unnecessary in 
this case.    The duty to assist requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).   In 
this case, the evidentiary record does not show that the 
listed cause of the veteran's death is associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  That the veteran is 
deceased, i.e., the current disability requirement has been 
met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), does 
not by itself trigger the Secretary's obligation under § 
5103A(d) of providing a medical examination or obtaining a 
medical opinion.   

 
II.  Analysis of Claims

The  appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
In statements and in testimony offered in support of this 
appeal, the appellant contends that the veteran's service-
connected right knee disability contributed to his death.   

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312(a) (2006).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 38 C.F.R. § 3.312(a). For a service-connected 
disability to be considered the principal or primary cause of  
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto. 38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1).  See also Gabrielson v. Brown, 7 Vet. App.  36, 
39 (1994).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is a 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Additionally, for veteran's who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and other cardiovascular diseases, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 5107 (2002), VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA, and when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a mater, give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

A death certificate on file shows that the veteran died at 
the East Texas Medical Center on July 23, 1999, at the age of 
79.  The immediate cause of death was recorded as myocardial 
infarction.  No other diseases were noted on the death 
certificate.

At the time of the veteran's death, service connection was in 
effect for impairment, right knee, with total knee 
replacement, postoperative, and for bilateral inguinal 
herniorrhaphy.  The veteran had also been assigned total 
disability rating based on individual unemployability, 
effective July 10, 1998.

A review of the veteran's service medical records reveals no 
findings, diagnoses or treatment of cardiovascular disease 
during service.  There is also no indication that 
cardiovascular disease manifested to a compensable degree 
within one year following discharge from service.

The evidence in this case includes the service medical 
records and post-service VA and private medical records.  
These records reflect a cardiovascular condition was first 
diagnosed many years after service.  A VA examination record 
from 1976 contains no diagnosis of  a cardiovascular 
condition.  These records show that the veteran underwent 
coronary artery bypass surgery in 1990.  These VA and private 
medical records contain no evidence relating the veteran's 
death from myocardial infarction to his service-connected 
disabilities.  

At the June 2000 RO hearing, the appellant expressed her 
belief that the pain medication her husband took for his 
right knee contributed to his death.  The record also 
contains several lay statement submitted by family members 
and friends of the veteran.  These statements contain 
observations regarding the veteran's service-connected right 
knee disability.  Evidence that requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the assertions contained in the appellant's testimony and in 
these lay statements are not sufficient to provide a nexus 
between the veteran's service-connected disabilities and his 
death.   

In sum, the evidence does not show that cardiovascular 
disease was incurred during service or within one year of 
separation from service.  There is no competent evidence of a 
relationship between the veteran's death from myocardial 
infarction and the disabilities for which service connection 
was in effect.  The Board therefore finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt.  
However, as there is a preponderance of the evidence against 
the appellant's claim, that doctrine is not applicable.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

During the course of this appeal, the Court decided the case 
of Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  In their 
joint motion, both parties agree that this decision now 
necessitates remand for consideration of whether the 
appellant is entitled to DIC benefits under 38 U.S.C.A. § 
1318, based on a theory of "hypothetical entitlement."

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse of a "deceased veteran" as if the 
veteran had a service-connected death.  A "deceased veteran" 
is a veteran who dies not as the result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
compensation at the time of his death for service-connected 
disability rated totally disabling if the service-connected 
disability was either continuously rated totally disabling 
for 10 or more years immediately preceding his death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service. 
38 U.S.C.A. § 1318(b) (West 2002).

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims. See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  Likewise, on 
April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no hypothetical determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309, 16,317 (Apr. 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit acknowledged VA's 
determination that the "entitled to receive" language under 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way as provided in 38 C.F.R. § 3.22.  
The Federal Circuit held that VA's determination in this 
regard was proper and based on adequate rationale. Id.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims. Id. at 1379-1380.

In Rodriguez, the Court held that the January 2000 amendments 
effectively barring the "hypothetical entitlement theory" 
with respect to DIC claims made pursuant to 38 U.S.C.A. § 
1318, are not applicable to claims filed prior to January 21, 
2000, as in this case.

Based on this recent case law, AMC must consider in the first 
instance whether the appellant is entitled to DIC benefits 
under 38 U.S.C.A. § 1318 based on a theory of hypothetical 
entitlement.  Prior to doing so, however, AMC must notify the 
appellant of the evidence and information needed to 
substantiate this theory.  

Accordingly, this appeal is REMANDED for the following 
action:

1.	AMC should review the claims file and 
ensure that all notification required 
by the VCAA and its implementing 
regulations is completed. Such action 
should include informing the appellant 
and her representative of the evidence 
needed to support her claim for DIC 
benefits under 38 U.S.C.A. § 1318, 
including based on a theory of 
hypothetical entitlement. AMC should 
afford the appellant and her 
representative an opportunity to 
respond to this notice by submitting 
evidence or information or by 
identifying evidence to be obtained 
and then take appropriate follow-up 
steps to assist the appellant in 
obtaining all identified evidence.

2.	AMC should then readjudicate the 
appellant's claims based on a 
consideration of all of the evidence 
of record. AMC should consider the 
theory of "hypothetical entitlement" 
in readjudicating the appellant's 
claim for DIC benefits under 38 
U.S.C.A. § 1318.  

If AMC denies either benefit sought on appeal, it should 
provide the appellant and her representative a supplemental 
statement of the case and an opportunity to respond thereto.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


